DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-2) in the reply filed on 6/27/2022 is acknowledged. Claims 2 and 4 have been cancelled. 
Applicant traversed the Restriction Requirement between Group I (claims 1-2) and Group II (claims 3-4) on the ground(s) that Fuji (JP 5004007 B2) does not teach the special technical feature of the claims. In light of Applicant’s arguments filed on 6/27/2022 and the amendment to claim 1, Examiner withdraws the previous restriction requirement using the cited reference Fuji, however the special technical feature of Group I and Group II is taught by Hisashi et al (KR 2013/122651A), as disclosed in the 103 rejection below. Hisashi discloses an overlapping aluminum alloy sheet composition made by a substantially identical process as the claimed invention, therefore the aluminum alloy sheet of Hisashi would be expected to have the same or similar properties as the instantly claimed aluminum alloy sheet. 

The requirement is still deemed proper and is therefore made FINAL. 
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 6/17/2022. 
Claim Objections
Claim 1 is objected to for the following informalities:
In claim 1, line 1, the phrase --Aluminum alloy sheet-- should be replaced with the phrase --An aluminum alloy sheet--. 
In claim 1, line 7, the phrase --(TS95-TS70)-- should be replaced with the phrase --TS95-TS70--. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hisashi et al (KR 2013/122651A), hereinafter “Hisashi”. 
Regarding claim 1, Hisashi discloses an Al-Fe based aluminum alloy sheet for containers in lithium-ion batteries (Abstract). Hisashi discloses an aluminum alloy sheet that overlaps with the claimed aluminum alloy sheet composition ([0007], [0040], [0051]).  
Element
Claimed Invention (mass%)
Hisahi
Fe
1.05-1.50
0.3-1.5
Mn
0.15-0.70
0.3-1.0
Ti
0.002-0.15
0.002-0.20
B
<0.03
0.0005-0.10
Al + impurities
Balance
Balance
Si
<0.40
<0.30
Cu
<0.03
<0.20
Mg
<0.05
<0.20
V
<0.03
<0.05


As disclosed in the table above, Hisashi discloses an aluminum alloy sheet that has elemental mass% compositions that overlap with the claimed aluminum alloy sheet. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, Hisashi discloses that the Mn/Fe mass ratio is 0.2 to 1.0, therefore the Fe/Mn ratio is 5.0 to 1.0, which overlaps with the instantly claimed ratio, “having an Fe/Mn ratio restricted to 1.8 to 7.0”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, Hisashi discloses that the aluminum alloy sheet has a tensile strength of 90 MPa or more ([0007]) and an elongation value of 20% or more (Claim 2), which overlaps with the instantly claimed range, “having a tensile strength of 95 MPa or more, having a value of elongation of 40% or more”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, Hisashi discloses that the aluminum alloy sheet has recrystallized grains ([0082], [0092]). Hisashi further discloses that the recrystallized grains have a diameter or grain size of at least 5 µm ([0063], [0051]), which overlaps with the instantly claimed range, “wherein an average grain size of the recrystallized grains of the recrystallized structure is 15 to 30 µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, Hisashi does not expressly teach “having a value of (TS95-TS70) of less than -1 MPa when defining a tensile strength after cold rolling by a rolling reduction of 70% as TS70 and defining a tensile strength after cold rolling by a rolling reduction of 95% as TS95, and having a value of elongation after cold rolling by a rolling reduction of 90% of 5.0% or more”. 
However, Hisashi teaches an aluminum alloy sheet having an overlapping chemical composition, Fe/Mn ratio, tensile strength, and recrystallized grain size, as disclosed above,  and further discloses a method of making the aluminum alloy sheet, wherein the composition disclosed above is melted and then subjected to semi-continuous casting in a cast ingot ([0069]-[0078]) (i.e., a slab casting process of casting an aluminum alloy melt having a component composition according to claim 1 into a cast ingot by a semi-continuous casting method). Hishashi discloses that aluminum alloy sheet undergoes homogenization treatment at 420 to 600C for 1 hour or more, a hot rolling process ([0084]), a cold rolling process where the final cold rolling has a reduction ratio in the range of 50 to 90% (i.e., a cold rolling process of cold rolling said hot rolled sheet to obtain a cold rolled sheet… in said cold rolling process, the final cold rolling is performed with a final cold rolling reduction of 50% to 95% in range) ([0092]), and a final annealing process via batch treatment in an annealing furnace at a temperature of 400 to 500C for at least 1 hour (i.e., a final annealing process of annealing said cold rolled sheet in a batch furnace for final annealing… in said final annealing process, the final annealing is performed with a holding temperature of 300 to 450C for 1 hour or more) ([0088]). The method disclosed in Hisashi is substantially similar to the instant process described in Claim 3 and Paragraphs [0017]-[0020] of the instant specification.  
Therefore, one of ordinary skill in the art would expect the aluminum alloy sheet of Hisashi to have a value of (TS95-TS70) of less than -1 MPa when defining a tensile strength after cold rolling by a rolling reduction of 70% as TS70 and defining a tensile strength after cold rolling by a rolling reduction of 95% as TS95, and having a value of elongation after cold rolling by a rolling reduction of 90% of 5.0% or more. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, the aluminum alloy sheet of Hisashi would be expected to have the same or similar properties as the instantly claimed aluminum alloy sheet because the steel sheet of Hisashi appears to have the same or substantially the same composition and is made by a substantially similar process, as disclosed above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16/644880. 
Regarding claim 1, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application Application No. 16/644880 teaches an aluminum alloy sheet with overlapping elemental mass% ranges as recited in the instant claims and further specify similar properties, microstructure properties, and a substantially similar process of making the aluminum alloy sheet as disclosed in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/644861. 
Regarding claim 1, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application Application No. 16/644861 teaches an aluminum alloy sheet with overlapping elemental mass% ranges as recited in the instant claims and further specify similar properties, microstructure properties, and a substantially similar process of making the aluminum alloy sheet as disclosed in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/644639.
Regarding claim 1, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application Application No. 16/644639 teaches an aluminum alloy sheet with overlapping elemental mass% ranges as recited in the instant claims and further specify similar properties, microstructure properties, and a substantially similar process of making the aluminum alloy sheet as disclosed in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/619037.
Regarding claim 1, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application Application No. 16/619037 teaches an aluminum alloy sheet with overlapping elemental mass% ranges as recited in the instant claims and further specify similar properties, microstructure properties, and a substantially similar process of making the aluminum alloy sheet as disclosed in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/619048.
Regarding claim 1, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application Application No. 16/619048 teaches an aluminum alloy sheet with overlapping elemental mass% ranges as recited in the instant claims and further specify similar properties, microstructure properties, and a substantially similar process of making the aluminum alloy sheet as disclosed in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/619031.
Regarding claim 1, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application Application No. 16/619031 teaches an aluminum alloy sheet with overlapping elemental mass% ranges as recited in the instant claims and further specify similar properties, microstructure properties, and a substantially similar process of making the aluminum alloy sheet as disclosed in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/619024.
Regarding claim 1, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application Application No. 16/619024 teaches an aluminum alloy sheet with overlapping elemental mass% ranges as recited in the instant claims and further specify similar properties, microstructure properties, and a substantially similar process of making the aluminum alloy sheet as disclosed in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734